Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Elizabeth Isaac on 6/16/2021.

The application has been amended as follows: 

(Currently Amended) 1. A headset for a head, comprising:
- a first earpiece having a horseshoe shaped housing and a plurality of audio elements, the housing having a front portion, a rear portion, and a crest positioned between the front portion and the rear portion, the plurality of audio elements positioned in at least one of the front portion and the rear portion;

- a second earpiece having a horseshoe shaped housing and a plurality of audio elements, the housing having a front portion, a rear portion, and a crest positioned between the front portion and the rear portion, the plurality of audio elements position in at least one of the front portion and the rear portion;

- a headband extending between the crest of the first earpiece and the crest of the second earpiece,

- wherein the plurality of audio elements of the first earpiece are positionable against a first side of the head and the plurality of audio elements of the second earpiece are positionable against a second side of the head.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a headset on both ear sides with a headband going from the top of the head with the ear side portions not covering the ears but attach to area around the ear in the front and back with a crest connection in the middle.
Prior art of record such as Kim (US20090185699) although disclosing bone conduction headsets, but the specific mechanical horse shoe structure as disclosed above are missing from these references.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652